Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 1 of 16

FILED
IN CLERKS OFFICE

2020 MOV 19 AM 9: 25
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS US. DISTRICT COURT

piSTR} Age
UNITED STATES OF AMERICA Criminal No. 19-10072:BP We OF MASS.

Vv. Violations:

RIGOBERTO RAMIREZ, Counts One through Eleven: Interfering
with Commerce by Threats or Violence;
Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

 

Defendant

)

)

)

)

)

)

)

)

)

) Count Twelve: Conspiracy to Interfere
) with Commerce by Threats or Violence;
) Aiding and Abetting

) (18 U.S.C. §§ 1951 and 2)

)
)
)
)
)
)
)
)
)
)

Count Thirteen: Using and Carrying
Firearm During Crime of
Violence; Aiding and Abetting
(18 U.S.C. §§ 924(c)(1)(A)(i) and 2)
Robbery Forfeiture Allegation:
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
§ 2461(c))
SUPERSEDING INFORMATION
COUNT QNE
Interfering with Commerce by Threats or Violence; Aiding and Abetting
(18 U.S.C. §§ 1951 and 2)
The United States Attorney charges:
On or about December 9, 2017, in Chelsea, in the District of Massachusetts, the
defendant,
RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title

18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in

]
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 2 of 16

commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of La Central Americano
Market convenience store, and did unlawfully take and obtain said personal property from the
person and in the presence of another, an employee of La Central Americano Market
convenience store, against her will, by means of actual and threatened force, and violence, and
fear of injury, immediate and future, to her person and property and property in her custody and
possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 3 of 16

COUNT TWO
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about December 28, 2017, in Chelsea, in the District of Massachusetts, the

defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Broadway Variety
convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of the Broadway Variety convenience store, against
his will, by means of actual and threatened force, and violence, and fear of injury, immediate and

future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 4 of 16

COUNT THREE
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about December 28, 2017, in East Boston, in the District of Massachusetts, the

defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of Anthony’s Market
convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of Anthony’s Market convenience store, against his
will, by means of actual and threatened force, and violence, and fear of injury, immediate and
future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 5 of 16

COUNT FOUR
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 2, 2018, in Lynn, in the District of Massachusetts, the defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Merengue Market
convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of the Merengue Market convenience store, against
his will, by means of actual and threatened force, and violence, and fear of injury, immediate and

future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 6 of 16

COUNT FIVE
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 2, 2018, in East Boston, in the District of Massachusetts, the

defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the J&K Market
convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of the J&K Market convenience store, against his
will, by means of actual and threatened force, and violence, and fear of injury, immediate and

future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 7 of 16

COUNT SIX
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 8, 2018, in Lynn, in the District of Massachusetts, the defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of Sofia’s Market convenience
store, and did unlawfully take and obtain said personal property from the person and in the
presence of another, an employee of Sofia’s Market convenience store, against his will, by
means of actual and threatened force, and violence, and fear of injury, immediate and future, to

his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 8 of 16

COUNT SEVEN
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 8, 2018, in Lynn, in the District of Massachusetts, the defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Shop Kwik convenience
store, and did unlawfully take and obtain said personal property from the person and in the
presence of another, an employee of the Shop Kwik convenience store, against his will, by
means of actual and threatened force, and violence, and fear of injury, immediate and future, to

his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 9 of 16

COUNT EIGHT
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 17, 2018, in Malden, in the District of Massachusetts, the defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Charles Street
Convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of the Charles Street Convenience store, against his
will, by means of actual and threatened force, and violence, and fear of injury, immediate and
future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 10 of 16

COUNT NINE
Interfering with Commerce by Threats or Violence; Aiding and Abetting
(18 U.S.C. §§ 1951 and 2)
The United States Attorney further charges:
On or about January 17, 2018, in Everett, in the District of Massachusetts, the defendant,
RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Posada Convenience
Store, and did unlawfully take and obtain said personal property from the person and in the
presence of another, an employee of the Posada Convenience Store, against her will, by means of
actual and threatened force, and violence, and fear of injury, immediate and future, to her person
and property and property in her custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.

10
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 11 of 16

COUNT TEN
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 24, 2018, in Lynn, in the District of Massachusetts, the defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, attempt to obstruct, delay, and affect commerce, as that term is
defined in Title 18, United States Code, Section 1951(b)(3), and the movement of articles and
commodities in commerce, by robbery, as that term is defined in Title 18, United States Code,
Section 1951(b)(1), in that the defendant did attempt to unlawfully take and obtain personal
property belonging to, and in the custody and possession of the N & S Market convenience store,
and did attempt to unlawfully take and obtain said personal property from the person and in the
presence of another, an employee of the N & S Market convenience store, against his will, by
means of actual and threatened force, and violence, and fear of injury, immediate and future, to

his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.

11
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 12 of 16

COUNT ELEVEN
Interfering with Commerce by Threats or Violence; Aiding and Abetting

(18 U.S.C. §§ 1951 and 2)

The United States Attorney further charges:
On or about January 24, 2018, in East Boston, in the District of Massachusetts, the

defendant,

RIGOBERTO RAMIREZ,
did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title
18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
commerce, by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), and did attempt to do so, in that the defendant did unlawfully take and obtain
personal property belonging to, and in the custody and possession of the Two Brothers Market
convenience store, and did unlawfully take and obtain said personal property from the person
and in the presence of another, an employee of the Two Brothers Market convenience store,
against his will, by means of actual and threatened force, and violence, and fear of injury,

immediate and future, to his person and property and property in his custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.

12
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 13 of 16

COUNT TWELVE
Conspiracy to Interfere with Commerce by Threats or Violence; Aiding and Abetting
(18 U.S.C. §§ 1951 and 2)
The United States Attorney further charges:
Between in or around December 2017 and in or around January 2018, in Chelsea, East
Boston, Lynn, Malden, Everett, and elsewhere in the District of Massachusetts, the defendant,
RIGOBERTO RAMIREZ,
did conspire with others known and unknown to the Grand Jury to, in any way and degree,
obstruct, delay, and affect commerce, as that term is defined in Title 18, United States Code,
Section 1951(b)(3), and the movement of articles and commodities in commerce, by robbery, as
that term is defined in Title 18, United States Code, Section 1951(b)(1), in that the defendant did
conspire to unlawfully take and obtain personal property belonging to, and in the care, custody,
control, and possession of convenience stores located in Massachusetts, and did conspire to
unlawfully take and obtain said personal property from the person and in the presence of others,
that is, employees of said convenience stores, against their will, by means of actual and
threatened force, and violence, and fear of injury, immediate and future, to their persons and
property and property in their custody and possession.

All in violation of Title 18, United States Code, Sections 1951 and 2.

13
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 14 of 16

COUNT THIRTEEN
Using and Carrying Firearm During Crime of Violence; Aiding and Abetting
(18 U.S.C. §§ 924(c)(1)(A)() and 2)
The United States Attorney further charges:
On or about January 8, 2018, in Lynn, in the District of Massachusetts, the defendant,
RIGOBERTO RAMIREZ,
did knowingly use and carry a firearm, to wit, a 9mm semi-automatic pistol, during and in
relation to, and did knowingly possess said firearm in furtherance of, a crime of violence for
which he may be prosecuted in a Court of the United States, that is, Interfering with Commerce

by Threats or Violence, in violation of 18 U.S.C. § 1951, as charged in Count Seven.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)() and 2.

14
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 15 of 16

ROBBERY FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

l. Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1951, set forth in Counts One through Twelve, the defendant,
RIGOBERTO RAMIREZ,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,
Section 2461(c), as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described in Paragraph | above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

15
Case 1:19-cr-10072-DPW Document 117 Filed 11/19/20 Page 16 of 16

By:

16

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

‘s/f Robert E. Richardson
ROBERT E. RICHARDSON
KENNETH G. SHINE
Assistant U.S. Attorneys
